IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. PD-0474-18



                         ADRIAN JEROME PARKER, Appellant

                                                v.

                                  THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SIXTH COURT OF APPEALS
                             GREGG COUNTY

       Per curiam.

                                         OPINION

       Appellant, Adrian Jerome Parker, was convicted of four offenses. One of those

offenses was engaging in organized criminal activity by conspiring to commit the offense of

possession with intent to deliver between 4 and 200 grams of a controlled substance.1 This


       1
         The other three offenses (not at issue here) included: possession with intent to deliver a
controlled substance, cocaine, in an amount of 4 grams or more, but less than 200 grams (Count
II); tampering with evidence (Count III); and possession with intent to deliver a controlled
substance, cocaine, in an amount of one gram or more, but less than 4 grams (Count IV). He was
sentenced to forty-five years’ imprisonment on Count II and to twenty years’ imprisonment on
each of Count III and Count IV— with all sentences to run concurrently.
conviction was based on § 71.02(a)(5) of the Texas Penal Code.2

       Parker appealed that conviction, arguing that the evidence was insufficient because

possession with intent to deliver is not a valid predicate offense for engaging in organized

criminal activity. The court of appeals agreed and rendered an acquittal.3 The court of

appeals stated that it did not reform the conviction to reflect a lesser-included offense

because “no greater-inclusive offense” existed and therefore there could “be no lesser-

included offense.” 4

       This Court initially granted the State Prosecuting Attorney’s petition for discretionary

review to examine that holding. Having examined the record and the briefs, we now

conclude that our decision to grant review was improvident. We therefore dismiss the SPA’s

petition for discretionary review as improvidently granted.




Delivered: March 11, 2020

Do not publish




       2
         See TEX . PENAL CODE § 71.02(a)(5) (listing as a predicate for engaging in organized
criminal activity: “unlawful manufacture, delivery, dispensation, or distribution of a controlled
substance or dangerous drug, or unlawful possession of a controlled substance or dangerous drug
through forgery, fraud, misrepresentation, or deception”).
       3
        Parker v. State, No. 06-17-00167-CR, 2018 WL 1733969 (Tex. App.—Texarkana Apr.
11, 2018) (mem. op., not designated for publication).
       4
           Id. at *4 n.8.